Citation Nr: 1137071	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 6, 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right posterior tibial tendonitis and talocrural arthritis are related to active service.


CONCLUSION OF LAW

Right posterior tibialis tendonitis and talocrural arthritis were incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."
Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran's service treatment records indicate that in November 1980, the Veteran was involved in a motorcycle accident and presented at the emergency room at which time a 1-centimeter long laceration over the inner aspect of the right ankle and multiple abrasions over the right ankle were noted.  There was full range of motion of the right ankle.  Sutures were applied.  Later that day, the Veteran returned complaining of pain in the Right ankle.  On physical examination, the Veteran had moderate swelling and tenderness of the medial aspect of the right ankle.  X-rays of the right ankle and lower right leg were negative for fracture.  Impression was severe sprain.

The Veteran presented five days later and was admitted from the emergency room because of increased swelling of the right lower leg secondary to abrasions.  It was noted that the laceration was deep enough to require deep sutures, and that the Veteran had been treated with crutches, kept his foot elevated as much as possible, and had been taking Erythromycin, and was getting daily wound checks in the emergency room.  It was noted that the Veteran had no complaints of fever or chills and was admitted for enforced bed rest, elevation of foot, and physical therapy.  Physical examination demonstrated that the Veteran's right ankle had sutures intact above the medial malleolus with surrounding eccymosis.  He had abrasion at the lateral malleolus with greenish granulation tissue surrounded by good pink granulation tissue.  The Veteran had good distal pulses, but he had pitting edema to 2 centimeters below the tibial tuberosity.      

The Veteran was placed on bed rest with the foot of bed elevated.  He was treated with IV Penicillin, wet-to-dry dressings on his abrasions and daily whirlpool treatments with Betadine.  He was also placed on Vicon-C, a vitamin with zinc, and anti-inflammatories.  An orthopedic consult was obtained on November 24, 1980, and the orthopedist felt that the Veteran's leg was healing adequately and he was placed in a posterior leg splint to promote hearing.  The Veteran was discharged on November 25, 1980, with healthy granulation of the abrasion and his wound granulating well.  Diagnoses included cellulitis and open wound of the right lower leg resolving.  Profile report noted open wound right lower leg with foot drop.

The Veteran presented to the emergency room for dressing changes and irrigations at the end of November and the beginning of December 1980.  Assessment was healing wound.  

On December 8, 1980, the Veteran presented with complaints of increased tenderness and redness of right leg wound.  Assessment was cellulitis.  A wound culture was taken, and medication was administered.  Two days later, the Veteran presented for follow up.  Wound culture showed heavy staph overrun.  Erythromycin was prescribed.  On December 15, 1980, the Veteran was returned to fully duty but was advised to continue erythromycin.  Profile report noted open wound right lower leg.

On January 7, 1981, the assessment of the Veteran's right ankle was "Healed" and he was removed from profile.  On January 26, 1981, the Veteran presented for follow up of right leg injury.  Consultation was requested due to complaints of intermittent severe stabbing pain in lateral right ankle above lateral malleolus with inversion of foot.  Consultation Report indicated physical examination demonstrated no tenderness, swelling, or discoloration.  There was full range of motion and good strength without pain.  Ligaments were stable.  There was a palpable click between distal tibia and fibula.  X-rays showed no abnormalities.  Assessment was "? Post traumatic tendonitis."

In August 1981, an assessment of post-traumatic tendonitis was rendered.  Profile reports noted extensive scar right ankle.   

Separation examination in March 1982 noted right ankle debridement after motorcycle accident with no complications, no sequelae.

In March 2009, the Veteran underwent VA examination for right ankle disorder at which time the Veteran reported morning stiffness, occasional soreness but no true pain, occasional warmth, no swelling, and no discoloration.  The Veteran reported decreased endurance and fatigue as well as occasional spasm in the calf from plantar flexion.  The Veteran reported that his ankle was worse during cold weather, with prolonged walking, and uneven ground.  

Physical examination of the right ankle demonstrated tenderness inferior to the lateral malleolus, and minimal tenderness just anterior to the Achilles tendon and scar.  X-rays showed minimal degenerative changes.  Diagnosis was mild right ankle degenerative joint disease.

The VA examiner opined that the Veteran's right ankle degenerative joint disease was not caused by or the result of military service.  The VA examiner noted that the Veteran did have an injury to the soft tissues proximal to his ankle, but he had no care after military service, there was no evidence of abnormal ankle function, and he worked on concrete for 27 years, which was the more likely cause of the right ankle degenerative joint disease.

In February 2010, the Veteran submitted a January 2010 private medical statement authored by a physical therapist, in support of his claim.  The statement noted the in-service motorcycle accident in which the foot peg pierced through the posterior distal calf anterior of the Achilles tendon.  The physical therapist noted that the Veteran subsequently developed infection and gangrene and reported since that time has always had some limitation in right foot function with the inability to engage in weight bearing work tasks and recreational activities due to pain.  The physical therapist also noted that the Veteran had two active conditions - posterior tibialis tendonitis and talocrural joint irritation which appeared to be consistent with mild degenerative changes in the joint which coincides with the Veteran's verbal reports of x-ray findings of the same nature.  The physical therapist stated, 

Due to previous trauma in 1980, it is possible that this injury set in motion the process by which he has an active posterior tibial tendonitis and talocrural arthritis and irritation.  However, the component of his work which involves postal work in which he is on his feet for extended periods of time on concrete over many years, is also a complicating factor.  In other words, I do not think neither the trauma in 1980 nor his activities as a postal worker can be eliminated as contributing to his current symptoms.

In June 2010, the Veteran submitted an addendum to the January 2010 private medical statement also authored by the physical therapist which states, 

As a matter of further clarification regarding the previous report dated 01/25/10, it is possible that the nature of his injury back in 1980 could have introduced early degenerative changes to the talocrural joint which he currently demonstrates on x-ray findings.  This injury cannot be eliminated as a causative factor in his current symptoms.

In April 2011, the Veteran submitted a March 2011 private medical statement authored by Dr. Neese, Podiatric Surgeon, in which he states, 

... The patient had related sustaining an injury at Laughlin Air Force Base in 1980.  This was a motorcycle injury where the peg of the motorcycle went through the lower calf region of the right, near the Achilles tendon.  This was a penetrating stab wound.  He had surgical attention ... Debridement closure was performed.  He developed a postoperative infection and was hospitalized for six weeks.  This included multiple debridements and packing.  He was on I.V. antibiotics for 6 weeks as well as bed rest. ...  On my examination, it was determined that he had pain along the posterior tibial tendon with collapse of the medial longitudinal arch in static stance compared to his left.  Valgum of the heel was also noted.  Most of the collapse appeared to be in the mid foot than a true valgus to the calcaneus, showing the posterior tibial tendon dysfunction.  Also, he has equines contracture to the Achilles tendon post injury.  It was noted at the time of his examination with Dr. Wenska that he did have a drop foot deformity.  This would correlate with equines deformity.  This is a contracture of the gastroc nemius and soleus region.  This type of contracture can lead to posterior tibial tendon dysfunction and as a result, can be causative etiology of his posterior tibial tendonitis.  It is just as likely as not that the current condition of posterior tibial tendonitis is related to his incident in the armed service.  This is in regards to my current examination and the fact that I had a chance to review his service records.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's current right ankle disorders are related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that right posterior tibialis tendonitis and talocrural joint degenerative joint disease is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right posterior tibial tendonitis and right talocrural joint degenerative joint disease is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


